Name: Commission Regulation (EEC) No 846/90 of 2 April 1990 reintroduced the levying of the customs duties on urea falling within CN code 3102 10 10 originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 88/30 Official Journal of the European Communities 3 . 4. 90 COMMISSION REGULATION (EEC) No 846/90 of 2 April 1990 reintroduced the levying of the customs duties on urea falling within CN code 3102 10 10 originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3896/89 apply ries concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of urea falling within CN code 3102 10 10, originating in Brazil the individual ceiling amounts to ECU 380 000 ; whereas that ceiling was reached on 22 March 1990, by charges of imports into the Community of the products in question originating in Brazil ; whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Brazil, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof. Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than these listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo HAS ADOPTED THIS REGULATION : Article 1 As from 6 April 1990 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Brazil : Order No CN code Description 10.0400 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12 . 1989, p. 1 .